DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 16, 2020, is acknowledged.  Claims 17-23, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites that the metal nanoparticles in the photosensitive composition comprise a metal-metal bond.  However nothing in the instant specification suggests that the photosensitive 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2017/0031244 (hereinafter referred to as Thackeray) in view of U. S. Patent Application Publication No. 2008/0206562 (hereinafter referred to as Stucky).

The difference between the claims and Thackeray is that Thackeray does not disclose that the metal nanoparticles have a metal-metal bond.
Stucky, in the abstract disclose metal nanoparticle composition, and in [0015], discloses organic ligand capped metal 
Therefore, it would be obvious to a skilled artisan to modify Thackeray by using metal nanoparticles in the composition as taught by Stucky because Thackeray teaches a nanoparticle core that is coated with an organic ligand, and in [0076] discloses that the nanoparticle core is not limited to metal oxide but that the nanoparticle core can be pure materials and in [0063], discloses that the nanoparticles can be crosslinked i.e., metal to metal bonding occurring, and Stucky teaches in [0065] that the nanoparticle can be heterogeneous or homogenous mixture and can be a nanoparticle with at least two or more metal in a single nanoparticle.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2017/0031244  as applied to claims 1-8, 11-16, above, and further in view of U. S. Patent Application Publication No. 2006/0046480 (hereinafter referred to as Guo).
Thackeray in view of Stucky is discussed in paragraph no. 6, above.
The difference between the claim and Thackeray in view of Stucky is that Thackeray in view of Stucky does not disclose the metal particles are formed by reducing metal silane (claim 9).
Guo, in [0079], discloses that reducing metal silanes produces metal nanostructures and silane i.e., metal nanostructures can be formed by reducing metal silane.
Therefore, it would be obvious to a skilled artisan to modify Thackeray in view of Stucky by employing the reducing process as taught by Guo because Guo, in [0078], discloses that nanostructure material can be formed by reducing process Guo, .

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2017/0031244 (hereinafter referred to as Thackeray) in view of U. S. Patent Application Publication No. 2008/0206562 (hereinafter referred to as Stucky) as applied to claims 1-8, 11-16, above, and further in in view U. S. Patent Application Publication No. 2016/0375496 (hereinafter referred to as Hur).
Thackeray in view of Stucky is discussed in paragraph no. 6, above.
The difference between the claim and Thackeray in view of Stucky is that Thackeray in view of Stucky does not disclose the 
Hur, in [0059], discloses reducing the metal halide to produce the metal nanoparticle.
Therefore, it would be obvious to a skilled artisan to modify Thackeray in view of Stucky by employing the reduction of metal halide as taught by Hur because Hur, in [0024] discloses that producing metal nanoparticles by reducing the metal halide produces a yield of about 100%.
Response to Arguments
Applicant’s arguments, see Amendment, filed June 2, 2021, with respect to the rejection(s) of claim(s) 1-8, 11-16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stucky.  See paragraph no. 6, above.  With respect to applicant’s argument that Thackeray does not disclose a metal-metal bond in the nanoparticle, Thackeray teaches crosslinking in the nanoparticles and easily suggest that metal to metal bonding/linking can occur in the nanoparticle core.  Stucky is relied upon to disclose that the nanoparticle core is not a single metal atom but can include two or more metal atoms i.e., inherently will include a metal-metal bond.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 8, 2021.